Exhibit 10.33

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT is made effective as of February 6,
2006, by and between Duratek, Inc., a Delaware corporation (the “Company”) and
the undersigned (“Employee”).

 

Recitals:

 

A.                                   Employee and the Company entered into an
employment agreement effective as of June 6, 2002 (the “Employment Agreement”);
and

 

B.                                     Employee and the Company wish to amend
the terms of the Employment Agreement in this Agreement.

 

Agreement:

 

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Employee
acknowledges, the Company and the Employee, intending to be legally bound,
hereby agree that the Employment Agreement is hereby amended in the following
respects:

 

1.                                       The first sentence of section 2
entitled “Duties” is hereby amended and restated in its entirety to read as
follows:

 

“During the Term, Employee shall serve as Senior Vice President (hereinafter,
“Senior Vice President”) of the Company and shall report to, and have those
duties, responsibilities, and authority assigned to him from time to time by,
the Chief Executive Officer of the Company (hereinafter, the “CEO”) or the CEO’s
designee; provided, further, that all determinations that may be made by the CEO
under this Agreement may also be made by the CEO’s designee.”

 

2.                                       A new sentence is added to the end of
section 8(e) to read as follows:

 

“Notwithstanding anything in this Section 8(e) to the contrary, this
Section 8(e) shall not apply to a termination of the Employee’s employment that
occurs within twelve (12) months after a Change of Control.”

 

3.                                       Amendment and Waiver.  The provisions
of this Amendment may be amended and waived only with the prior written consent
of the parties hereto.

 

--------------------------------------------------------------------------------


 

4.                                       All references in the Employment
Agreement that refer to Vice President shall be deemed to refer to Senior Vice
President.

 

5.                                       Complete Agreement.  The Employment
Agreement, as amended by this Amendment, contains the entire agreement and
understanding between the Company and Employee with respect to Employee’s
employment and supersedes all employment agreements, whether written or oral,
relating to Employee’s employment with the Company.

 

6.                                       Effect of the Amendment on Employment
Relationship.  Nothing in this Amendment shall be construed as conferring upon
the Employee any right to continue in the employ of (or otherwise provide
services to) the Company, or to limit in any respect the right of the Company to
terminate the Employee’s employment or other relationship with the Company at
any time.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

DURATEK, INC.

 

 

 

By:

/s/ Robert E. Prince

 

 

Robert E. Prince

 

President/CEO

 

 

Agreed and Accepted:

 

 

 

 

 

By:

 /s/ Willis W. Bixby

 

 

 

 

NAME: Willis W. Bixby

 

 

2

--------------------------------------------------------------------------------